
	
		III
		111th CONGRESS
		1st Session
		S. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original resolution; which was
			 referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Banking, Housing, and Urban Affairs.
	
	
		That, in carrying out its powers,
			 duties, and functions under the Standing Rules of the Senate, in accordance
			 with its jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Banking, Housing, and Urban Affairs is authorized from March 1, 2009 through
			 September 30, 2009; October 1, 2009, through September 30, 2010, and October 1,
			 2010, through February 28, 2011, in its discretion (1) to make expenditures
			 from the contingent fund of the Senate, (2) to employ personnel, and (3) with
			 the prior consent of the Government department or agency concerned and the
			 Committee on Rules and Administration, to use on a reimbursable or
			 non-reimbursable basis the services of personnel of any such department or
			 agency.
		2.(a)The expenses of the
			 committee for the period March 1, 2009, through September 30, 2009, under this
			 resolution shall not exceed $4,204,901 of which amount (1) not to exceed
			 $11,667 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $700
			 may be expended for the training of the professional staff of such committee
			 (under procedures specified by section 202(j) of the Legislative Reorganization
			 Act of 1946).
			(b)For the period
			 October 1, 2009, through September 30, 2010, expenses of the committee under
			 this resolution shall not exceed $7,393,024 of which amount (1) not to exceed
			 $20,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed
			 $1,200 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			(c)For the period of
			 October 1, 2010, through February 28, 2011, expenses of the committee under
			 this resolution shall not exceed $3,148,531 of which amount (1) not to exceed
			 $8,333 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $500
			 may be expended for the training of the professional staff of such committee
			 (under procedures specified by section 202(j) of the Legislative Reorganization
			 Act of 1946).
			3.The
			 committee shall report its findings, together with such recommendations for
			 legislation as it deems advisable, to the Senate at the earliest practicable
			 date, but not later than February 28, 2011.
		4.Expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the Chairman of the committee, except that
			 vouchers shall not be required (1) for the disbursement of salaries of
			 employees paid at an annual rate, or (2) for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate, or (3) for the payment of stationery supplies purchased through the
			 Keeper of the Stationery, United States Senate, or (4) for payments to the
			 Postmaster, United States Senate, or (5) for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate, or (6) for the payment of Senate Recording
			 and Photographic Services, or (7) for payment of franked and mass mail costs by
			 the Sergeant at Arms and Doorkeeper, United States Senate.
		5.There are
			 authorized such sums as may be necessary for agency contributions related to
			 the compensation of employees of the committee from March 1, 2009, through
			 September 30, 2009; October 1, 2009, through September 30, 2010; and October 1,
			 2010, through February 28, 2011, to be paid from the Appropriations account for
			 Expenses of Inquiries and Investigations.
		
